The opinion of the court was delivered by
Lewis, J.
The purchase, by the plaintiffs in this action, of the interest claimed by Parks Baird, pending the writ of partition in which the latter was plaintiff, did not create any obligation to serve them with notice of the subsequent proceedings. Lis pendens is of itself notice, and the principle is applicable to writs of partition as well as to other actions: Welty v. Ruffner, 9 Barr 224. The sale of the land under the decree in the proceedings in partition is a conclusive defence to the elaim founded upon the title derived from Parks Baird pendente lite.
The acceptance of the proceeds of the sale, by the owner of the mortgage, is a defence equally effective against any claim to the land founded upon the mortgage.
The other errors assigned are not material to the decision of the case.
Judgment affirmed.